Citation Nr: 1118994	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-35 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1989.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision that, in pertinent part, denied service connection for PTSD.  The Veteran timely appealed.

In April 2008, the Veteran testified during a hearing before the undersigned at the RO.  In July 2008 and in June 2009, the Board remanded the matter for additional development.  The Board asked for a VA examiner to address any behavioral changes that occurred at or close in time to the alleged stressor incidents, if current disability was found.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has PTSD that had its onset in or is otherwise related to active duty.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2004 and June 2004 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal, other than in the July 2006 supplemental statement of the case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on the claim for service connection.  The Veteran had previously received all required notice regarding service connection.  The RO will address any notice defect with respect to the disability rating and effective date elements when effectuating an award for a service-connected disability.  A claim denied for service connection obviously does not entail the setting of a new disability rating or an effective date.  Accordingly, the Veteran is not harmed by any defect with regard to these elements of the notice.
 
Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim decided on appeal, a report of which is of record and is adequate for resolving the claim decided on appeal.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to in-service stressors would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

Service connection for a psychosis may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Here, the Veteran testified that she first received treatment for PTSD in 2004, and that she continued to take medication.  She attributed her PTSD to sexual trauma, including rape, in service.  The Veteran described a series of four assaults by a medical practitioner beginning in July 1986.  She did not report the assaults in service, and there is no mention of a sexual assault in official service records.

The Veteran testified that her job performance evaluations in service were exceptional prior to the incidents.  Afterwards, her job performance dropped and she was discharged early from service.  The Veteran testified that she started drinking, had a DUI and an Article 15, and was sent to the mental health unit twice.

The Veteran also testified that she asked for a transfer, but was denied because the medical unit she was assigned to was understaffed.  She testified that she then married a patient who was on active duty and stationed in Florida, in order to obtain a transfer to Florida.  The Veteran testified that she soon filed for divorce, and that she and her husband never lived together.  The Veteran testified that she had several jobs following military service, was married five times, and that she continued to drink.

The Veteran's service treatment records dated in July and August 1986 include assessments of adjustment disorder with mixed emotional features and psychological factors affecting physical care.  Records show that, in September 1987, the Veteran was evaluated due to a DWI on base; and that she reported, at the time, that she recently remarried and was anxious to join her active duty husband.  The Veteran also was treated for chronic pelvic pain and irregular menses for three years, which were noted as worsened in 1988.  On examination at service discharge, the psychiatric system was noted to be normal.  In the accompanying Report of Medical History, she denied having or having had depression, excessive worry, or nervous trouble of any sort.   

The Veteran's service personnel records reflect that the Veteran performed her duties in an acceptable manner in October 1986, but that she had several problems-both physically and financially-that interrupted her training.   There is a record of supplementary action under Article 15, indicating that the Veteran received a suspension and reduction to the grade of Airman in August 1987.  It was noted that the Veteran continually performed her duties in a manner far above expectations in September 1987.  Records show that the Veteran's duty performance was above average in comparison with peers in March 1988.  In June 1988, it was noted that her quarterly performance ranged from outstanding to marginal.  In December 1988, It was reported that the Veteran demonstrated outstanding performance and she was wholeheartedly recommended for reenlistment.  She was discharged from active service in February 1989 due to her failure to meet dependent care responsibilities.

The post-service treatment records indicate that in February 2004, the Veteran partook of individual psychotherapy sessions on a regular basis.  The focus of the sessions was on the sexual trauma that the Veteran experienced in military service.  During a September 2004 VA gynecological examination, the Veteran reported the details of a sexual assault by a medical practitioner that occurred in service in 1986.  The claims file was not available to the examiner at the time, and a medical history was provided by the Veteran.  The examiner noted that the Veteran's chronic pelvic pain and gynecologic condition were heightened and complicated by PTSD from her sexual assault during military service.

A VA examiner in October 2005 noted that there was concern about the actual cause of the Veteran's Asherman's syndrome.  In a December 2005 addendum, the same examiner indicated that Asherman's syndrome is usually caused by infection in the ascending, and ascending infection can cause adhesive disease; and opined that infection was a likely culprit.  Records show that the Veteran underwent a hysterectomy in 2005 because of adhesive disease.   Additional VA records reflect assessments and diagnoses of PTSD.  
  
In July 2008, the Board remanded the claim to clarify the diagnosis.  The examiner was specifically requested to indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The September 2008 VA examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran denied any prior psychiatric hospitalizations, and denied a prior history of chemical dependency treatment as a civilian.  She reported some chemical dependency counseling related to a DUI she received in service.  The Veteran also reported being diagnosed with adjustment disorder with mixed emotional features and psychological factors affecting physical condition in service in July 1986.  She reported that she was having difficulty dealing with her daughter's emotional and behavioral problems, and had been under quite a bit of financial stress.

The examiner noted that the Veteran denied frequent trouble sleeping, depression or excess worry, loss of memory or amnesia, or nervous trouble of any sort at the time of her separation examination in February 1989.  The Veteran denied having any actual suicide attempts, but did report having chronic ideations from overdosing.  She reported drinking four or five alcoholic drinks, three-to-five days a week.  The Veteran reportedly told her therapist in 2006 that she got "an early out" from the military due to her self-destructive behavior.  She later reported that it was due to an inability to perform, due to parenthood.  The Veteran reported a minimal degree of socialization, and that she seldom left the house because of anxiety and depression.   

On examination, the Veteran exhibited some psychomotor retardation.  She denied any distinct panic attacks, but reported frequent feelings of anxiety and restlessness.  She denied any violent or impulsive behavior when sober, and reported lapses in judgment when out drinking in bars.  She slept only a couple of hours, and used medication and drinks to help her sleep.  The Veteran reported that she was prescribed antidepressants about four years ago, and that all she did was sit around and cry.  The Veteran reported having nightmares of doors shutting, and her attacker coming at her; and reported a history of intrusive distressing recollections.  She denied other acute life stressors.  The Axis I diagnoses were major depression and alcohol abuse.  A global assessment of functioning (GAF) score of 70 was assigned.

The VA examiner pointed out that there was no verifiable evidence in any of the Veteran's service treatment records that an in-service stressor occurred, and that the Veteran had denied any symptoms at separation from service in 1989.  She had reported to her mental hygiene therapist that this was the quietest time in her life.  The therapist did refer to spousal abuse prior to service but no current stressors.  The examiner opined that it was less likely as not that the Veteran had service-related PTSD from an alleged sexual assault.  The examiner commented that the Veteran had multiple psychiatric diagnoses documented in the claims file and service treatment records; and that she had a longstanding history of alcohol abuse and personality pathology, which complicated the diagnosis and treatment.  The examiner opined that alcohol abuse was a prominent factor in the Veteran's condition.

In a March 2009 report by a VA clinical social worker and psychiatrist, it was reported that the Veteran had been seen for bi-monthly psychotherapy since September 2008 for treatment of PTSD and a depressive disorder.  It was opined that the Veteran suffers from PTSD as a result of military sexual trauma.
 
In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is not applicable to claims for service connection for PTSD based on personal assault.  

Regarding claims based on personal assault in service, VA regulations state, in pertinent part, as follows:

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a [PTSD] claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records, or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence, or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Here, pursuant to the Board's July 2008 remand, the VA examiner was requested to indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The examiner referred to evidence in the claims folder and concluded it was not likely that the Veteran had PTSD related to an inservice trauma.  The examiner did note some limited social functioning, as well as a longstanding history of alcohol abuse, which complicated the diagnosis. 

The examiner in a multi-page report, outlined the Veteran's psychiatric history and current findings.  The treatment for psychiatric problems in service was discussed along with her family, social and legal history.  While psychiatric symptomatology was noted in service it was pointed out that it was not chronic.  This is also evidenced by performance evaluations which reflect problems in service, but were overall quite positive and the Veteran was recommended for reenlistment, but ultimately was discharged for her failure to meet dependent care responsibilities.  The assessment by the VA examiner is the most complete in the record.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The September 2008 examiner reviewed the entire claims file and examined the Veteran, and opined that it was less likely that the Veteran has PTSD from an alleged sexual assault in service.  The examiner noted the multiple psychiatric diagnoses documented in the claims file and service treatment records; and that previous diagnoses of PTSD were rendered by physicians who did not have access to the Veteran's claims file.  In essence, the September 2008 examiner found the evidence of behavioral changes insufficient to constitute credible evidence of the alleged stressor incidents.  While there is evidence of in-service gynecological problems consisting of chronic pelvic pain and irregular menses, the Veteran had not reported symptoms of depression or excess worry, or of nervous trouble of any sort at the time of her separation examination in 1989.  The September 2008 opinion is probative because it is factually accurate, fully articulated, and contains sound reasoning. 

The March 2009 report by the clinical social worker and psychiatrist provided no evidence of behavioral changes occurring at or close in time to the alleged in-service incidents and did not cite to any other corroborative evidence of the claimed sexual trauma in service.  The Board must weigh testimony and evidence to make a credibility determination as to whether it supports a finding of service incurrence.  See Barr, 21 Vet. App. at 303.  In this case, the Board finds a preponderance of the evidence is against a finding that the Veteran has PTSD related to service, including inservice sexual trauma.  


ORDER

Service connection for PTSD is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has recently held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, the Veteran was diagnosed with an adjustment disorder with mixed emotional features in service in 1986, and she has exhibited a depressive disorder post-service.  The September 2008 VA examiner indicated that there were multiple psychiatric diagnoses documented in the claims file and service treatment records; and that the Veteran had a longstanding history of alcohol abuse.  Current Axis I diagnoses include major depression and alcohol abuse.

The Board is required to analyze the credibility and probative value of the evidence of record.  Accordingly, the RO or AMC should obtain an addendum opinion from the September 2008 examiner (or from a suitable substitute), for purposes of determining whether the Veteran's current major depressive disorder either had its onset during service or is otherwise related to her active service or service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The September 2008 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum 
expressing an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current major depressive disorder had its onset in service or is otherwise related to service, or her service-connected postoperative hysterectomy and salpingo-oopherectomy, status-post Asherman's syndrome and resulting scarring.  If not, has psychiatric disability undergone an increase in severity due to service-connected disability, and if so, what is the permanent, measurable degree of psychiatric disability that is attributed to service-connected gynecological disability.    

The examiner should reconcile any opinion with the service treatment records, the Veteran's complaints of depression since service, and evidence of alcohol abuse.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until she is notified by the RO or the AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


